MEMORANDUM OF DECISION.
Joseph L. Francis appeals from a conviction of assault, 17-A M.R.S.A. § 207 (1983 and Supp.1987), following a jury trial in Superior Court (Penobscot County). On appeal, he challenges the sufficiency of the evidence to support his conviction. Viewing the evidence in the light most favorable to the prosecution, we conclude that the jury could rationally find beyond a reasonable doubt every element of the offense charged. See State v. Greene, 512 A.2d 330, 332 (Me.1986); State v. Barry, 495 A.2d 825, 826 (Me.1985).
The entry is:
Judgment affirmed.
All concurring.